 Case 19-10166 Doc 8 Filed 01/24/19 Entered 01/24/19 23:48:54 Imaged Certificate of Notice
                                       Page 1 of 4
Information to identify the case:
Debtor 1              Alicia A. Belsom                                                  Social Security number or ITIN        xxx−xx−7190
                      First Name   Middle Name      Last Name                           EIN _ _−_ _ _ _ _ _ _
Debtor 2              Christopher M. Belsom                                             Social Security number or ITIN        xxx−xx−9594
(Spouse, if filing)
                      First Name   Middle Name      Last Name                           EIN     _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Louisiana
                                                                                        Date case filed for chapter 7 1/20/19
Case number:          19−10166 Section B Office Code: 2


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Alicia A. Belsom                                    Christopher M. Belsom

2.      All other names used in the
        last 8 years

3.     Address                               140 Four O'clock Lane                                   140 Four O'clock Lane
                                             Westwego, LA 70094                                      Westwego, LA 70094

4.     Debtor's attorney                         Leo M. Prange III                                  Contact phone (504) 835−7833
                                                 917 North Causeway Boulevard
       Name and address                          Metairie, LA 70001                                 Email: lprange3@aol.com

5.     Bankruptcy trustee                        Wilbur J. (Bill) Babin Jr.                         Contact phone (504) 833−8668
                                                 3027 Ridgelake Drive
       Name and address                          Metairie, LA 70002                                 Email: trusteebabin@wjbabin.com −−>
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
 Case 19-10166 Doc 8 Filed 01/24/19 Entered 01/24/19 23:48:54 Imaged Certificate of Notice
                                       Page 2 of 4
Debtor Alicia A. Belsom and Christopher M. Belsom                                                                            Case number 19−10166


6. Bankruptcy clerk's office                    United States Bankruptcy Court                                 Hours open:
                                                Eastern District of Louisiana                                  8:30 − 4:30 Monday − Friday
    Documents in this case may be filed at this Hale Boggs Federal Building
    address. You may inspect all records filed 500 Poydras Street, Suite B−601                                 Contact phone (504) 589−7878
    in this case at this office or online at    New Orleans, LA 70130
    www.pacer.gov.
                                                                                                               Date: 1/20/19

7. Meeting of creditors                          February 28, 2019 at 08:30 AM                                 Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a later date. F. Edward Hebert Federal Bldg,
    questioned under oath. In a joint case,       If so, the date will be on the court docket.                   #111, 600 S. Maestri Street, New
    both spouses must attend. Creditors may At the meeting, the trustee may give oral notice of an
    attend, but are not required to do so.        intention to abandon estate property.                          Orleans, LA 70130
    Debtor(s) must provide picture identification and proof of social security number to the trustee. Debtor(s) must inform the court of any change of
    address as long as this case or any related adversary proceeding is pending. B. R. 4002. Failure to do so may result in dismissal of the case.
    NOTICE: FAILURE OF A DEBTOR TO ATTEND THE MEETING OF CREDITORS IS GROUNDS FOR IMMEDIATE DISMISSAL OF THIS BANKRUPTCY CASE BY THE
    COURT, WITHOUT FURTHER NOTICE TO THE DEBTOR, CREDITORS OR PARTIES OF INTEREST.



8. Presumption of abuse                          Insufficient information has been filed to date to permit the clerk to make any
                                                 determination concerning the presumption of abuse. If more complete information,
    If the presumption of abuse arises, you      when filed, shows that the presumption has arisen, creditors will be notified.
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                  Filing deadline: 4/29/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                             Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as           conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.
    Financial Management Course:                 Certification About a Financial Management Course (Official Form 423) for individual chapter 7 debtor
                                                 due 60 day after first date set for the meeting of creditors.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
     Case 19-10166 Doc 8 Filed 01/24/19 Entered 01/24/19 23:48:54 Imaged Certificate of Notice
                                           Page 3 of 4
                                      United States Bankruptcy Court
                                      Eastern District of Louisiana
In re:                                                                                  Case No. 19-10166-JAB
Alicia A. Belsom                                                                        Chapter 7
Christopher M. Belsom
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 053L-2           User: admin                  Page 1 of 2                   Date Rcvd: Jan 21, 2019
                               Form ID: 309A                Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 24, 2019.
db/db          +Alicia A. Belsom,    Christopher M. Belsom,    140 Four O’clock Lane,    Westwego, LA 70094-2202
smg            +Collector of Revenue,    City of New Orleans,    Department of Finance,
                 1300 Perdido Street, RM 1W15,     New Orleans, LA 70112-2128
smg             Louisiana Department of Revenue,     Collection Division/Bankruptcy Section,     P. O. Box 66658,
                 Baton Rouge, LA 70896-6658
smg             U. S. Attorney’s Office,    Eastern District of Louisiana,     650 Poydras Street,    Suite 1600,
                 New Orleans, LA 70130-7212
3691266        +AT&T Direct TV,    261 Beeson Dr.,    Ball, LA 71405-3194
3691264         Ace Cash Check Express,    5920 Veterans Blvd., Ste. 102,     Metairie, LA 70003
3691288     ++++BARRE’ DENTAL CARE, INC.,    2645 MANHATTAN BLVD STE D5,     HARVEY LA 70058-3386
               (address filed with court: Barre’ Dental Care, Inc.,       1545 Lapalco Blvd., Ste. D-5,
                 Harvey, LA 70058)
3691267       ++CITIBANK,   PO BOX 790034,    ST LOUIS MO 63179-0034
               (address filed with court: CBNA,      50 NW Point Blvd.,    Elk Grove Village, IL 60007)
3691269        +DISH Network,   P.O. Box 3097,     Bloomington, IL 61702-3097
3691289        +Disney Movie Club,    P.O. Box 758,    Neenah, WI 54957-0758
3691271        +Equiant Financial Services,    5401 N. Pima Road, Ste. 150,     Scottsdale, AZ 85250-2630
3691273        +LSU Healthcare Network,    4228 Houma Blvd., #600A,     Metairie, LA 70006-3018
3691287        +Lucille Cherbonnier/Norbert School,     700 Dandelion Dr.,    Waggaman, LA 70094-2278
3691274       ++NATIONSTAR MORTGAGE LLC,    PO BOX 619096,    DALLAS TX 75261-9096
               (address filed with court: Nationstar,      350 Highland Dr.,    Lewisville, TX 75067)
3691276        +Southern Credit Recovery,    3228 6th St., #201,    Metairie, LA 70002-1677
3691282         University Medical Center,    200 Canal St.,    New Orleans, LA 70112
3691285        +West Jefferson Medical Center,     1101 Medical Center Blvd.,    Marrero, LA 70072-3191
3691286        +West Jefferson Physician Service,     1101 Medical Center Blvd.,    Marrero, LA 70072-3191

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: lprange3@aol.com Jan 21 2019 18:58:48       Leo M. Prange, III,
                 917 North Causeway Boulevard,    Metairie, LA 70001
tr             +EDI: BWJBABINJR.COM Jan 21 2019 23:58:00      Wilbur J. (Bill) Babin, Jr.,
                 3027 Ridgelake Drive,    Metairie, LA 70002-4924
smg            +E-mail/Text: bankruptcy_bpc@lwc.la.gov Jan 21 2019 18:59:00       Louisiana Workforce Commission,
                 UI Tax Liability and Adjudications,    Attn: Bankruptcy Unit,     1001 N. 23rd Street,
                 Baton Rouge, LA 70802-3338
ust            +E-mail/Text: ustpregion05.nr.ecf@usdoj.gov Jan 21 2019 18:58:57        Office of the U.S. Trustee,
                 400 Poydras Street,    Suite 2110,   New Orleans, LA 70130-3238
3691265        +EDI: AFNIRECOVERY.COM Jan 21 2019 23:58:00      Afni, Inc.,    P.O. Box 3517,
                 Bloomington, IL 61702-3517
3691268        +E-mail/Text: bankruptcy@diamondresorts.com Jan 21 2019 18:58:55        Diamond Resorts,
                 10600 W. Charleston Blvd.,    Las Vegas, NV 89135-1260
3691270        +E-mail/Text: bknotice@ercbpo.com Jan 21 2019 18:58:58       Enhanced Recovery,
                 8014 Bayberry Road,    Jacksonville, FL 32256-7412
3691275        +EDI: NFCU.COM Jan 21 2019 23:58:00      Navy F.C.U.,    P.O. Box 3700,
                 Merrifield, VA 22119-3700
3691277        +EDI: RMSC.COM Jan 21 2019 23:58:00      SYNCB/Amazon,    P.O. Box 965015,
                 Orlando, FL 32896-5015
3691278        +EDI: RMSC.COM Jan 21 2019 23:58:00      SYNCB/Lowes,    P.O. box 956005,    Orlando, FL 32896-0001
3691279         EDI: RMSC.COM Jan 21 2019 23:58:00      SYNCB/Walmart,    P.O. Box 965024,    El Paso, TX 79998
3691280        +EDI: WTRRNBANK.COM Jan 21 2019 23:58:00      TD Bank USA/Target,    P.O. Box 673,
                 Minneapolis, MN 55440-0673
3691281        +EDI: CITICORP.COM Jan 21 2019 23:58:00      Thd/CBNA,    P.O. Box 6497,
                 Sioux Falls, SD 57117-6497
3691283         EDI: USAA.COM Jan 21 2019 23:58:00      USAA Savings Bank,    P.O. Box 47504,
                 San Antonio, TX 78265
3691284        +EDI: WFFC.COM Jan 21 2019 23:58:00      Wells Fargo Dealer Service,     P.O. Box 1697,
                 Winterville, NC 28590-1697
                                                                                               TOTAL: 15

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
3691272*      ++CITIBANK,   PO BOX 790034,   ST LOUIS MO 63179-0034
               (address filed with court: CBNA,    50 NW Point Blvd.,   Elk Grove Village, IL 60007)
                                                                                            TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’++++’ were corrected as required by the USPS Locatable Address Conversion System (LACS).
      Case 19-10166 Doc 8 Filed 01/24/19 Entered 01/24/19 23:48:54 Imaged Certificate of Notice
                                            Page 4 of 4


District/off: 053L-2                  User: admin                        Page 2 of 2                          Date Rcvd: Jan 21, 2019
                                      Form ID: 309A                      Total Noticed: 33


              ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 24, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 20, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
